DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1, 8, 11, 18, 10 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Banthia et al. (US 2019/0322461 A1).

Regarding claims 1 and 11, Banthia et al. discloses a system configured for control of a power take-off connected to an engine of a motor vehicle and a piece of equipment, and method for automatically engaging and disengaging a power take-off connected to an engine of a motor vehicle and a piece of equipment, the power take-off in communication with a sensor arranged to monitor a power demand of the piece of equipment method and a controller including a microprocessor and associated software in circuit communication with the sensor and the power take-off (i.e. control assembly 10 controls PTO shaft 30 connected to engine 24 of grain truck 16 and auger assembly) [0089, 0090, 0092, 0098], the system and method comprising the controller the system comprising: 
a sensor arranged to monitor a power demand of the piece of equipment (i.e. speed sensor 106 can be mounted on a component of the unloading auger assembly to similarly measure the rotation speed. In either instance the measured value by the speed sensor will be proportional to the speed of rotation of the PTO shaft 30 and/or the unloading auger assembly; the sensor 106 monitors the speed of the PTO driveshaft 30 and prompts the operator to increase the PTO rpms until it reaches a minimum pre-determined speed at which the auger may be safely loaded with grain) [0098, 0122]; 
a controller including a microprocessor and associated software in circuit communication with the sensor and the power take-off (i.e. controller 100 may comprise a single computer device or one or more separate devices each comprising their own memory or processor distributed across one or more locations on the tractor or the grain cart respectively; the controller 100 stores a minimum threshold therein and monitors the speed of rotation measured by the speed sensor to ensure that the speed of the PTO shaft remains above the minimum threshold) [0094, 0107; FIGS. 4-7, 21]; 
wherein when the piece of equipment transitions between an off state and an on state, the controller automatically engages the power take-off (i.e. the automated system alerts the operator to drive the grain cart forward based on the grain height measurements and ultimately shuts off the unloading auger gates if the driver does not drive the cart forward when the grain height is at its peak for a certain period of time, wherein an automatic start/stop control uses one or more sensors to identify the presence of truck, detect highest truck edge, monitor the grain height and the PTO rpms) [0088]; and 
wherein when the piece of equipment is in the on-state for a predetermined amount of time and the power demand as indicated by the sensor is at or below a predetermined threshold during the predetermined amount of time, the controller automatically disengages the power take-off (i.e. controller being used for automating unloading of the mobile farm equipment, the controller configured to close the hopper gates, in response to a determination that the threshold time has passed at spout sensor values greater than the required grain height or if the power takeoff speed is lower than the threshold; prompt the operator to stop driving and open the hopper gates again, in response to measuring the spout sensor value to be lesser than the required grain height and the power takeoff speed is above the threshold; and close the hopper gates when sensor 1 is off and sensor 2 is on, asking the operator to disengage the power takeoff driveshaft to finish unloading) [0073; and
Banthia et al. does not disclose wherein the predetermined threshold indicates an inactive state of the piece of equipment. 
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banthia et al. to include wherein the predetermined threshold indicates an inactive state of the piece of equipment, since the system of Banthia et al. facilitates the disengagement of the equipment (i.e. auger gates) in order to prevent grain overfill in the auger system.

Regarding claims 8 and 18, Banthia et al. further discloses the system and method of claims 1 and 11, wherein the sensor is configured as a switch (i.e. the operator unfolds the auger, positions the grain cart for the unloading process and switches on the auto-gate system (the controller and sensors are powered on) [0122].

Regarding claims 10 and 20, Banthia et al. further discloses the system and method of claims 1 and 11, wherein the piece of equipment is a crane (i.e. the auger assembly is interpreted as a crane) [0092].

5.	Claim(s) 2, 12, 3 and 13 is/are rejected under 35 U.S.C. 103 as being obvious over Banthia et al. (US 2019/0322461 A1) in view of Ehrenhardt et al. (US 6,019,702 A).

Regarding claims 2 and 12, Banthia et al. does not disclose the system and method of claims 1 and 11, further comprising a fluid power circuit in communication with the sensor, the power take-off, and the piece of equipment.
However, Ehrenhardt et al. discloses that the PTO output shaft 157 is connected to a hydraulic pump 159 which provides pressure to a hydraulic circuit 161 which in turn powers the PTO device 158. Such hydraulic circuits can be readily and easily constructed by those skilled in the art. Although a preferred embodiment includes a hydraulic pump 159 and a hydraulic circuit 161, as shown in FIG. 1, other embodiments may include an air compressor 159a and a compressed air circuit 161a or a direct mechanical linkage between the PTO output shaft 157 and the PTO device 158 (Col. 4, lines 8-23).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banthia et al. to include the features of Ehrenhardt et al. in order to cause the engine to automatically vary the engine speed based on the operational mode of, or power required by, the PTO device.

Regarding claims 3 and 13, Banthia et al. does not disclose the system and method of claims 1 and 11, wherein the sensor is configured to sense a fluid pressure, a fluid temperature, or the fluid pressure and temperature of the fluid power circuit.
	However, Ehrenhardt et al. discloses that hydraulic pressure sensor 162 produces a pressure signal on an electrical connector 163 which is input to the electronic controller 15 (Col. 4, lines 26-31).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banthia et al. to include the features of Ehrenhardt et al. in order to cause the engine to automatically vary the engine speed based on the operational mode of, or power required by, the PTO device.

5.	Claim(s) 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being obvious over Banthia et al. (US 2019/0322461 A1) in view of Dalum (US 9,283,954 B2).

Regarding claims 4 and 14, Banthia et al. does not disclose the system and method of claims 1 and 11, wherein the sensor is an accelerometer.
However, Dalum discloses that on-board components such as an accelerometer or other on-board components or inputs may make data available to control system 14, or may be integrated with control system 14. (Col. 4, lines 12-18).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banthia et al. to include the features of Dalum in order to determine soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field, such as planting, nutrient applications, scouting, or implementing sentinel seed technology for the purpose of determining intrafield properties related to crop yield and crop health.

	Regarding claims 5 and 15, Banthia et al. does not disclose the system and method of claims 1 and 11, further comprising, the accelerometer is connected to a remote command configured to control the piece of equipment.
	However, Dalum discloses that a fleet manager may remotely control the operation of hybrid vehicle drive system 12 using fleet control system 17 (Col. 17, lines 17-19).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banthia et al. to include the features of Dalum in order to determine soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field, such as planting, nutrient applications, scouting, or implementing sentinel seed technology for the purpose of determining intrafield properties related to crop yield and crop health.

	Regarding claims 6 and 16, Banthia et al. does not disclose the system and method of claims 4 and 14, further comprising, the accelerometer is connected to the piece of equipment.
However, Dalum discloses that on-board components such as an accelerometer or other on-board components or inputs may make data available to control system 14, or may be integrated with control system 14. (Col. 4, lines 12-18).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banthia et al. to include the features of Dalum in order to determine soil properties for soil management and to provide location data and/or a soil map with recommendation data relating to taking specific actions on the field, such as planting, nutrient applications, scouting, or implementing sentinel seed technology for the purpose of determining intrafield properties related to crop yield and crop health.

6.	Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Banthia et al. (US 2019/0322461 A1) in view of Hou et al. (US 7,954,556 B2).

	Regarding claims 7 and 17, Banthia et al. does not disclose the system and method of claims 1 and 11, wherein the sensor is a torque sensor configured to detect a torque of the engine of the motor vehicle.
	However, Hou et al. discloses that load sensing devices (not shown), such as torque sensors, may be supplied to provide a signal representative of the load on the engine 10 (Col. 2, lines 51-53).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banthia et al. to include the features of Hou et al. in order to provide a load responsive powershift transmission control system wherein the load factor is automatically adjusted in response to sensed conditions.

7.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Banthia et al. (US 2019/0322461 A1) in view of Trinkner et al. (US 11,124,137 B2).

	Regarding claims 9 and 19, Banthia et al. does not disclose the system and method of claims 1 and 11, wherein the piece of equipment is an air compressor.
	However, Trinkner et al. discloses that the service engine drives a generator 34 as well as a hydraulic pump 36 and air compressor 38 (Col. 5, lines 18-20).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Banthia et al. to include the features of Trinkner et al. in order to avoid drawbacks of portable, retrofitted power supplies and service packs, while also avoiding the need to drive a main vehicle engine any time that auxiliary service is required.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664